FILED

UNITED STATES DISTRICT COURT Clark, UJ... Dieters
EASTERN DISTRICT OF TENNESSEE —_ Easier District of Tennann

GREENEVILLE DIVISION At Gr
UNITED STATES OF AMERICA )
)
7 ) 2:20-CR- Wa
)
JERRY LYNN MORRELL ) sunce (gree™
INDICTMENT
COUNT ONE

The Grand Jury charges that, on or about February 25, 2020, within the Eastern District
of Tennessee, the defendant, JERRY LYNN MORRELL, did knowingly, intentionally, and
without authority possess with the intent to distribute more than 50 grams of methamphetamine,

its salts, isomers, and salts of its isomers, a Schedule II controlled substance.

[21 U.S.C. §§ 841(a)(1), (b)(1)(A)]

COUNT TWO
The Grand Jury further charges that, on or about February 25, 2020, within the Eastern
District of Tennessee, the defendant, JERRY LYNN MORRELL, did knowingly possess a
firearm in furtherance of the drug trafficking offense as charged in Count One, in violation of
Title 21, United States Code, Section 841(a)(1), which is hereby incorporated by reference.

[18 U.S.C. § 924(c)(1)(A)]

Case 2:20-cr-00042-JRG-CRW Document1 Filed 03/10/20 Page iof2 PagelD#: 1
COUNT THREE
The Grand Jury further charges that, on or about February 25, 2020, within the Eastern
District of Tennessee, the defendant, JERRY LYNN MORRELL, knowing that he had
previously been convicted of a crime punishable by a term of imprisonment exceeding one year,
did knowingly possess a firearm, namely, a Taurus, Model G2, 9mm pistol, that firearm having
been transported in interstate commerce.

[18 U.S.C. § 922(g)(1)]

TRUE BILL:

FOREPERSON

J. DOUGLAS OVERBEY

United States Attorney

 

B. TODD MART
Assistant U.S. Attorn

Case 2:20-cr-00042-JRG-CRW Document1 Filed 03/10/20 Page 2o0f2 PagelD#: 2
